EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: A Request for Continued Examination filed on June 6, 2022, corresponding to Amended Claims and Remarks filed on May 4, 2022, and an Information Disclosure Statement filed on June 9, 2022.
2.	Claims 1-20 are pending in the case; Claims 1, 14, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022, has been entered.

Information Disclosure Statement
4.	The information disclosure statement filed June 9, 2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
	The statement provided with the IDS states “Each item of information contained in this Information Disclosure Statement was cited in a communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of this Statement.”  The statement provided in 37 CFR 1.97(e)(1) requires “that each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the statement” (emphasis added) which appears to differ from the statement provided in the IDS.  It is not clear from the statement provided in the IDS that the listed items were first cited in any communication from a foreign patent office, the statement merely states that each item was cited in a communication from a foreign patent office within three months of the IDS.
MPEP § 609.04(b)(V) provides that a statement applicant uses is not required to use the exact language of 37 CFR 1.97(e)(1) as long as the language applicant uses conveys the exact same meaning as the language of 37 CFR 1.97(e)(1), further stating that “varying the language of the statements runs the risk that it does not convey the same meaning as the language of 37 CFR 1.97(e)(1).”  “If it is determined that the varying language does not (or may not) convey the same meaning, the information disclosure statement will not be accepted” (see MPEP § 609.04(b)(V)).


5.	In the Final Rejection mailed on February 24, 2022, Claim 11 was objected to for minor informalities, but this objection is withdrawn in view of the arguments presented in the Remarks filed on May 4, 2022 (see pg. 10).


Allowable Subject Matter
6.	Claims 1-20 are allowed.
Applicant’s arguments, see Remarks filed on May 4, 2022 (pgs. 10-27), with respect to 35 U.S.C. § 103 rejections have been fully considered and are persuasive.  The § 103 rejections have been withdrawn.  With respect to independent Claim 1 (and similarly, independent Claims 14 and 20), as discussed in the Remarks filed on May 4, 2022 (pgs. 24-27), the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: selecting an audio component for audio processing in dependence on the received indication of the form factor of the device and in dependence on an assigned location of a graphical user interface object associated with the audio component, wherein the graphical user interface object is assigned to at least a first display area when the device is in a first form factor and is assigned to at least the first display area when the device is in a second form factor … controlling audio processing of audio associated with the selected audio component to at least one of: modify a location of the audio associated with the selected audio component to be different from the assigned location of the graphical user interface object associated with the selected audio component, or process the audio associated with the selected audio component to increase a perceived ambience of the audio.
	The prior art of Seo (US 2014/0157125 A1) is directed towards outputting a sound on a device having a plurality of touch screens.  Seo teaches that when an application is executed, the angle between the housings/touch screens is determined, and the output mode is determined based on the detected angle, where a sound is outputted through a plurality of speakers according to the output mode.  Seo suggests that sound can be outputted only to some, but not all, speakers, depending on the angle between the displays, and further suggests that different sounds, corresponding to different applications, can be outputted to different speakers according to the output mode.  However, Seo appears to be silent with respect to “controlling audio processing” as recited in the claim – namely, Seo does not appear to disclose or suggest “controlling audio processing of audio associated with the selected audio component to at least one of: modify a location of the audio associated with the selected audio component to be different from the assigned location of the graphical user interface object associated with the selected audio component, or process the audio associated with the selected audio component to increase a perceived ambience of the audio” as required by Claim 1. 
The prior art of Lee (US 2014/0210740 A1) is directed towards sound output method of a portable apparatus with a plurality of touch screens.  Lee teaches determining an output mode of a plurality of output modes based on an angle between the touch screens and attributes of a plurality of applications executed on the apparatus.  Lee teaches that the user can determine which display area the application is to be executed in and the sound processing corresponds to that area and the current detected form factor of the device.  However, the sound processing disclosed in Lee does not appear to disclose or suggest “controlling audio processing of audio associated with the selected audio component to at least one of: modify a location of the audio associated with the selected audio component to be different from the assigned location of the graphical user interface object associated with the selected audio component, or process the audio associated with the selected audio component to increase a perceived ambience of the audio,” as recited in Claim 1.  
The prior art of Sadak et al. (US 2018/0329672 A1) is directed towards volume adjustment on a hinged multi-screen device.  Sadak teaches different graphical user interface elements having corresponding audio streams, and further teaches determining which speakers output which audio stream, not only based on the positioning of each screen but also based on whether the user is looking at a particular screen.  However, Sadak does not appear to disclose or suggest the audio processing in the manner required by Claim 1, as there is no mention of “modify[ing] a location of the audio associated with the selected audio component to be different from the assigned location of the graphical user interface object associated with the selected audio component, or process[ing] the audio associated with the selected audio component to increase a perceived ambience of the audio” as required by Claim 1.
The prior art of Lei et al. (US 2019/0007620 A1) is directed towards dynamic control of audio resources in a device with multiple displays.  Lei teaches that different speakers can be selected for use based on the form factor of a device.  Lei teaches that in certain modes, a particular speaker(s) can be used, and further suggests that other speakers and/or microphones can be utilized to perform echo cancellation.  However, Lei appears to be silent with respect to “controlling audio processing of audio associated with the selected audio component to at least one of: modify a location of the audio associated with the selected audio component to be different from the assigned location of the graphical user interface object associated with the selected audio component, or process the audio associated with the selected audio component to increase a perceived ambience of the audio” in the manner recited in Claim 1.

Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179